Mr. Justice MacLeary
delivered the opinion of the court.
This prosecution was begun in the municipal court of Mayagiiez. The accused was charged with having obtained food under false pretenses, valued at forty-three dollars and forty-seven cents ($43.47) in violation of article 475 of the Penal Code. ■
He was found guilty by the said court and fined $50 with the alternative punishment of three months in jail.
On appeal to the district court, a new trial was had, resulting in reducing the fine to $30 and the alternative imprisonment to 30 days.
In hopes evidently of a further reduction, or for delay, he has taken an appeal to this court. But he presents neither a statement of facts nor a bill of exceptions. Nor does he file a brief or any other document except the transcript of the proceedings in the courts below. A receipt and a letter of recommendation are copied in the record but properly form no part thereof.
There being no fundamental error apparent in the record the judgment of the court below should be in all things affirmed.

Affirmed.

*705Justices Hernandez, Figueras and Wolf concurred.
Mr. Chief Justice Quiñones did not sit at the hearing of this case.